DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see pages 4-7 of Applicant’s Remarks, filed 09/09/2022, with respect to the 35 USC 102(a1) rejections of claims 1-9 have been fully considered and are persuasive, because the Anwar reference does not teach or depict a 3D orthogonal plot that uses separate ribbons that are displaced from one another along a second axis, and have heights that is constant across a width along a third axis. As a result, the 35 USC 102(a) rejections of claims 1-9 are herein withdrawn. The objections to claim 7 have been withdrawn since the amendments remedy the previous issues.
	Regarding the obviousness-type double patenting rejections of the claims, such rejections would be withdrawn, upon the receipt and approval of a terminal disclaimer in compliance with 37 CFR 1.321 to obviate said rejections. Until then, the rejections are maintained.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-3, 6, and 8-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5 and 6 of US Patent No. 11295490, hereinafter the ’90 patent in view of USPN 10559104, hereinafter the ’04 patent.  Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of, for example, claims 1-3, 6, and 8-9 which are not explicitly recited claims 1, 7 and 14 of the ‘90 patent, would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would have been interpreted equivalent to those limitations recited in the patent, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
For examples, claim 1 of the ’90 patent recite all the features and steps found in claims 1-2 of the instant application including the system for visualizing data comprising: a computing device to implement in a graphical display coupled to the computing device, a three-dimensional orthogonal coordinate system comprising a first axis, a second axis, and a third axis (see lines 1-7 of the ’90 patent, e.g., A system for visualizing data from a plurality of data sets… comprising: a computing device to implement in a graphical display device, coupled to the computing device, a perspective rendering of a plurality of ribbons in a three-dimensional orthogonal coordinate system comprising a first axis, a second axis, and a third axis), wherein: each data set is represented as a separate ribbon propagating along the first axis (see lines 8-9 of the ’90 patent, e.g., each data set of the plurality of the data sets is represented as a separate ribbon propagating along the first axis), with separate ribbons being displaced from one another along the third axis (see lines 15-16 of the ’90 patent, e.g., each ribbon is separated from the other ribbons along the third axis), [and each ribbon has a height that, at any location along the second axis, is parallel to the third axis], wherein each ribbon has a height measured along the second axis, while having a width as measured along the third axis (see lines 10-11 of the ’90 patent, e.g., each ribbon has a height along the second axis and a width along the third axis). 
The only distinction between the claim sets is that the ’90 patent’s claim does not specifically describe that each ribbon, at any location along the second axis, has a height that is parallel to the third axis. 
However, considering that claim 2 of the ’90 patent suggests that each of the ribbons varies in height along the second axis, while having a fixed width as measured along the third axis, it obvious that, the ribbons, along the second axis, would each has a height is parallel to the third axis, because the width of the ribbons is fixed, regardless of the height of any ribbon in question, data sets along the second axis in the 3D space would keep a fixed distance and never intersect those along the third axis.
Accordingly, those in possession of the invention would have been motivated to use the optimized computer implementation of the visualization of data sets as recited in claim 2 of the ’90 patent, in order to improve the visual conditions and presentation of data sets in a visually compelling manner to a user. As such, the granting of the current application would infringe with the claimed invention of the ‘90 patent. 
The granting of claim 8 in the current application would infringe with the claimed invention of claim 5 of the ‘90 patent for reasons similar to the analysis above with respect to the rejections of claims 1-2. Thus, claim 8 is unpatentable for obvious-type double patenting over claim 5 of the ’90 patent. 
The granting of claim 9 in the current application would infringe with the claimed invention of claim 6 in the ‘90 patent for reasons similar to the analysis of claims 1-2, as described above. Thus, claim 9 is unpatentable for obvious-type double patenting over claim 6 of the ’90 patent. 
Claims 3-6 of the instant application would infringe with claim 3 in the ‘90 patent, because they share salient features. As such, claims 3-6 are unpatentable for obvious-type double patenting over claim 3 of the ’90 patent. 

Allowable Subject Matter
5.	Claims 1-9 would be allowable upon the filing, receipt and approval of a terminal disclaimer in compliance with 37 CFR 1.321 to obviate the rejections set forth in this Office action.
Reasons for Indicating Allowable Subject Matters
6.	Although the Anwar reference appear to describe the construction of a 2D and/or a 3D stacked line graph depicting data sets plotted along a first axis 712 with the members designated, the Year dimension along a second axis 714 with the member designated and the measure along a third axis 716 marking the magnitude designations enclosed within a wire mesh box 718, wherein the plot is varied across all three axes.  (see figs. 7A-B, and col. 19 fine 64 to col. 20 line 35), the Anwar reference or graph does not show any portion of the plot that being configured to ribbons, where each ribbon is being displaced from one another along the third axis, and the ribbon has a height that, at any location along the second axis, is parallel to the third axis, as presently recited in independent claims 1, 8 and 9.  Anwar, instead, teaches the use of a single, contiguous, three-dimensional shape being described as a fusion of “patched surfaces. As such, the features of claims 1-9 of the application are allowed over the prior art of record.
	Williams (US 20030137504) discloses the provision of a 3D view of a highly complex curved structures, wherein a line segment is swept along the curve so as to define a ribbon in the 3D space, and the data is absorbed from the space onto the ribbon. The ribbon is flattening said into a two-dimensional strip, by defining a two-dimensional image for which one axis is said s parameter and the remaining axis is said t parameter, and wherein said parameter defining a position along said line segment with said line segment orthogonal to a tangent to said axis. See paragraphs 8-9, 14-20 and 40-46. The graph is constructed in a manner so as to help physicians to correctly analyze and  examine blood vessels obtained from magnetic resonance scanners. See par. 35.
	However, Williams’ graph’s construct does not depict the flattened ribbons being displaced one from another along a third axis, and wherein each ribbon has a height that, at any location along the second axis, is parallel to the third axis.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
10/04/2022